Citation Nr: 9921447	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-11 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
service-connected post traumatic stress disorder (PTSD), on 
appeal from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein service connection for PTSD was 
granted and a 10 percent disability rating was assigned.  

During the pendency of the veteran's claim, the veteran asked 
that the agency of original jurisdiction (AOJ) for his claim be 
transferred from the St. Petersburg RO as he has professional 
contact with that particular RO.  In accordance with this 
request, the veteran's claim was transferred to the Atlanta, 
Georgia, RO which is now the AOJ.  

An October 1994 rating decision denied entitlement to compensable 
disability ratings for the veteran's service-connected residuals 
of a shell fragment wound scar of the left thigh and shell 
fragment wound scar of the scrotum with history of partial 
impotence.  Thereafter, increased disability ratings of 10 
percent were assigned for these conditions, respectively.  The 
veteran perfected an appeal as to these issues; however, in a 
November 1996 written statement he indicated that he wished to 
withdraw these issues from his appeal.  An appeal may be 
withdrawn in writing at any time before a decision is rendered by 
the Board.  See 38 C.F.R. § 20.204 (1998).  Once the veteran 
withdrew these issues from his appeal, there remained no 
allegations of errors of fact or law for appellate consideration, 
and these issues are, therefore, not before the Board.

The veteran submitted additional evidence, consisting of a 
December 1998 treatment summary from the Vet Center, directly to 
the Board in January 1999.  As the veteran has waived RO 
consideration of this evidence, a remand for the issuance of a 
supplemental statement of the case is not warranted.  38 C.F.R. 
§ 20.1304(c) (1998).  


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.

2.  The veteran's service-connected PTSD is manifested by 
definite social and industrial impairment and depressed mood, 
anxiety, suspiciousness, and chronic sleep impairment.


CONCLUSION OF LAW

The criteria for entitlement to an increased original rating of 
30 percent, but not greater, is warranted for PTSD.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's service medical records and service personnel 
records indicate that he served in Vietnam with a combat military 
occupation specialty (MOS) of a mortar gunner; however, his 
actual duties included infantry rifleman and armored personal 
carrier (APC) crewman.  His service commendations included, inter 
alia,  the Purple Heart, Combat Infantryman Badge, and Air Medal.  
He sustained a combat injury to his left hip in September 1967 
when a booby trap exploded.  As a result of this injury, service 
connection has been granted for residuals of a shell fragment 
wound to the left thigh, evaluated as 10 percent disabling, and 
for residuals of a shell fragment wound scar of the scrotum with 
fibrosis and a history of partial impotence, evaluated as 10 
percent disabling.  

In a written statement submitted to the RO in July 1996, the 
veteran reported the following symptoms:  thoughts of combat 
experiences; nightmares two to three times a month; waking up 
most nights between 2:00 and 4:00 a.m.; avoiding sleep on the 
weekends; frequently being overcome by feelings of guilt and 
sadness when drinking alcohol; frequent thoughts related to death 
and dying; experiencing overwhelming anxiety when pressed to 
think about or discuss combat experiences; memory impairment 
related to many combat experiences; difficulty relating to non-
veterans; loss of religious values; loss of jobs and failure to 
attain promotions because of conflicts with supervisors; highly 
suspicious of most people; obsessive-compulsive traits; panic 
attacks when in small, confined spaces; overly sensitive to 
fireworks and sudden, loud noises; frequently experiencing 
extreme anger and rage reactions when fatigued, intoxicated or 
mentally stressed; depression during certain times of year; 
history of dangerous, risky behavior; and pursuing life work of a 
"survivor mission."

An October 1996 private medical report indicates that the veteran 
sought an evaluation for possible PTSD.  The report notes that 
the veteran was employed as a psychologist.  The report also 
states that he re-experienced his combat experience several times 
a month through nightmares in which either his weapon will not 
fire; an ambush is imminent and his is helpless to prevent it; or 
he smells rotting flesh and senses the presence of terrible evil.  
It was also noted that he experienced anxiety when talking of or 
thinking about Vietnam.   Agitation and tearfulness were observed 
during the discussion of his experiences at the clinical 
interview.  The examiner stated the veteran experienced a 
"dual" existence: living in the "normal" world while also 
partially living in a world dominated by Vietnam.  The veteran's 
friends tended to be other Vietnam veteran's and he felt that his 
life work was to help other veterans with their problems.  
Additionally, he experienced survivor guilt for living through 
Vietnam.  He further showed indications of persistent increased 
arousal, including hypervigilence.  He tended to have difficulty 
relaxing and tended to be a workaholic.  He was noted to be a 
perfectionist about maintenance of his environment which his 
psychologist felt was an adaptation of combat survival behavior.  
He was also noted to have an exaggerated startle response.  The 
psychologist diagnosed PTSD and felt as though, while the veteran 
was able to maintain a successful life by external standards, 
there was evidence of pervasive limitation on his ability to 
enjoy life due to the long term effects of his PTSD. 

A VA PTSD examination of January 1997 indicates that the veteran 
had been married to his current wife for twenty-three years, and 
they had two children.  This was his only marriage.  He was an 
administrator in a psychology department and worked full time.  
During the examination, the veteran felt hypocritical as he was 
employed in psychology and yet did not seek treatment for his 
symptoms due to feelings that he should overcome them without 
assistance.  He currently received no psychiatric treatment.  The 
examination report indicates that he had recurrent nightmares and 
distressing recollections; however, he did not suffer flashbacks.  
He stated that he has difficulty with exposure to events that 
remind him of Vietnam and experiences times when everything 
around him reminds him of Vietnam.  He reported preoccupation 
with Vietnam and stated that he would stay up all night long 
watching movies about Vietnam.  Upon objective examination, he 
was found to be well developed and well nourished.  He had good 
eye contact and normal psychomotor activity.  He was pleasant and 
cooperative throughout the examination and spoke at a normal 
rate, tone and volume.  No delusions, preoccupations, or 
obsession were noted upon examination.  The veteran described his 
mood as depressed, and he occasionally became tearful during the 
examination.  His affect was consistent with his stated mood.  
The examiner felt that the veteran was probably more depressed 
than he was willing to admit.  While he denied current suicidal 
ideations, he stated that he has had such thoughts in the past 
and that he has removed all the guns and weapons from his home as 
he was afraid that he might commit suicide during an impulsive 
moment.  The examiner found that the veteran's judgment and 
insight appeared quite good; however, he clearly needed 
assistance through medication and/or therapy for his severe 
symptoms of depression, panic attacks, and PTSD.  His 
concentration and cognition was grossly intact.  Psychological 
testing showed mild levels of isolation, depression and anxiety.  
Global Assessment of Functioning (GAF) scale score was reported 
as 71.  The examiner noted that the veteran's symptoms were 
causing him mild problems.  Pertinent diagnoses included PTSD, 
severe; major depressive episode, recurrent; and panic disorder 
versus anxiety attacks.    

A letter from Dr. Mina Oza, M.D. dated in July 1998 noted that 
the veteran continued to have symptoms of depression and 
flashbacks.  Dr. Oza was of the opinion that the veteran needed 
long term out-patient treatment.  However, she further stated 
that his condition had not deteriorated in the past year.  The 
letter indicates that the veteran was taking medication for his 
insomnia.  Dr. Oza also provided copies of her treatment notes of 
the veteran.  In May 1997, the veteran's symptoms included anger, 
guilt, nightmares, sleep disturbances, no motivation or energy, 
and violent thoughts.  Dr. Oza assigned a GAF scale score of 65 
to 70.

A December 1998 medical treatment summary from the Tampa Vet 
Center indicates that the veteran sought treatment as early as 
January 1983 for intense feelings of anger related to ongoing 
conflicts with his supervisor at work.  The summary states that 
he had an altercation with his supervisor in February 1983 which 
resulted in his termination.  From February to August 1983, he 
participated individual and group therapy sessions and was 
diagnosed with PTSD with particular problems related to anger, 
depression, anxiety, sleep impairment, inability to work, lack of 
social relationships and survivor guilt.  He sought a counseling 
position at the Miami Vet Center in an effort to deal with his 
PTSD and survivor guilt but had to quit due to psychological 
transference issues related to his work with other veterans.  His 
current mental status demonstrated major problem areas of 
depression, rage reaction, anxiety, sleep impairment/insomnia, 
intrusive memories, survivor guilt, social isolation and poor job 
performance.  The report indicates that he has intermittent 
periods where he is unable to perform the responsibilities of his 
position, and he must frequently leave his job early due to 
inability to cope with stress.  He was on medication for PTSD, 
depression and insomnia, with minimal relief.  The veteran showed 
a pattern of symptoms reduction followed by a period of symptom 
exacerbation; however, it was noted that his symptoms appear to 
be more debilitating over time.  The examiner diagnosed PTSD with 
secondary depression.  GAF was reported at 55 with the highest 
level in the preceding year being 65.  



II.  Legal analysis

The veteran appealed the initial assignment by the RO of the 
disability rating for his service-connected PTSD.  Accordingly, 
his claim for an initial rating in excess of 10 percent for his 
service-connected disability is a well-grounded claim.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995) (holding that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for that 
disability the claim continues to be well grounded as long as the 
rating schedule provides for a higher rating and the claim 
remains open). 

The RO provided the veteran an appropriate VA examination.  There 
is no indication of additional treatment records that the RO 
failed to obtain, and sufficient evidence is of record to rate 
the veteran's service-connected disability properly.  Therefore, 
no further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body of 
evidence is for equal consideration.  Consistent with the facts 
found, the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating is at 
issue, the present level of the disability is the primary 
concern).  Such staged ratings are not subject to the provisions 
of 38 C.F.R. § 3.105(e), which generally require notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
veteran's appeal of the original grant of service connection 
rendered the February 1997 rating decision non-final, and the 
Board here considers all evidence in determining the appropriate 
evaluation. 

The RO did not specifically consider staged ratings.  Before the 
Board may execute a staged rating of the appellant's disability, 
it must be determined that there is no prejudice to the appellant 
to do so without remand to the RO for that purpose.  Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  As the regulations and 
rating criteria to be applied are the same and as the Board 
decision herein is favorable to the appellant, the Board finds no 
prejudice to the appellant in considering the issue as one of 
entitlement to a higher rating on appeal from the initial grant 
of service connection.

The RO, in effect, considered whether the facts showed that the 
veteran was entitled to a higher disability rating for PTSD for 
any period of time since his original claim.  The appellant has 
been provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence of 
record.   In the particular circumstances of this case, the Board 
sees no prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect his disagreement with the initial 
disability evaluation assigned to his service-connected PTSD.  It 
would be pointless to remand the veteran's claim in order to 
instruct the RO to issue a supplemental statement of the case 
that correctly identified the issue on appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 
4.2 (1998).  For a claim where the veteran has disagreed with the 
original rating assigned for a service-connected disability, it 
is necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  See Fenderson.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1998), and to resolve any 
reasonable doubt regarding the extent of the disability in the 
veteran's favor.  38 C.F.R. § 4.3 (1998).  If there is a question 
as to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  

As noted above, in Fenderson the Court held that "staged" 
ratings could be assigned for separate periods of time based on 
facts found.  Nevertheless, where the veteran files a claim for 
service connection for a disability incurred in service, the 
degree of disability that is contemporaneous with the claim shall 
be considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial disability 
rating earlier than the effective date of the award for service 
connection for that disability.  Cf. 38 C.F.R. §§ 3.157; 
3.400(o)(2) (1998).  In this case, the RO assigned a 30 percent 
rating for service connection for PTSD effective from May 24, 
1996, and the Board will consider the evidence of record since 
that time in evaluating the veteran's claim.  

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52695-52702 (October 8, 1996).  This amendment was effective 
November 7, 1996.  In addition to modified rating criteria, the 
amendment provided that the diagnoses and classification of 
mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 through 
4.130 (1998).

When a law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, VA 
must apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Rhodan v. 
West, 12 Vet. App. 55 (1998); see also 38 U.S.C.A. § 5110(g) 
(West 1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the Act or 
administrative issue).  Therefore, the Board must evaluate the 
veteran's claim for a disability rating in excess of 10 percent 
from November 7, 1996, forward under both the old criteria in the 
VA Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  For any 
date prior to November 7, 1996, the Board cannot apply the 
revised mental disorder rating schedule. 

The RO has considered the veteran's claim for a disability rating 
in excess of 10 percent for his service-connected PTSD both under 
the criteria for evaluating the degree of impairment resulting 
from a mental disorder prior to revisions to that criteria which 
were made in November 1996 and under the revised criteria in the 
VA Schedule for Rating Disabilities.  Moreover, the veteran was 
given an opportunity to respond.  Accordingly, he will not be 
prejudiced by the Board's review of his claim on appeal because 
due process requirements have been met.  VAOPGCPREC 11-97 at 3-4; 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the criteria for rating PTSD prior to the revisions made to 
this criteria in November 1996, a 10 percent rating was warranted 
where the evidence showed less than the criteria for a 30 
percent, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent rating was assigned for "definite" impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people when the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, efficiency 
and reliability levels as to produce "definite" industrial 
impairment.  A "considerable" impairment in the ability to 
establish or maintain effective or favorable relationships with 
people when reliability , flexibility, and efficiency levels were 
so reduced as to result in "considerable" industrial impairment 
warranted a 50 percent evaluation.  A 70 percent  rating was 
provided when the ability to maintain effective or favorable 
relationships was "severely" impaired and when the  
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain and 
retain employment.  A 100 percent rating was warranted when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community, or when there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or when the veteran was demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); see Johnson v. Brown, 7 Vet. App. 95, 97 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132, Diagnostic Code 
9411, for a 100 percent rating were each independent bases for 
granting a 100 percent rating).

In Hood v. Brown, the Court stated that the term "definite" in 
38 C.F.R. § 4.132 was qualitative in nature, whereas the other 
terms, e.g., "considerable" and "severe," were quantitative.  
Hood v. Brown, 4 Vet. App. 301, 303 (1993).  The Court remanded 
the case in Hood to the Board for a statement of reasons or bases 
that would reflect how the term "definite" could be applied in 
a quantitative manner.  Id. at 304; 38 U.S.C.A. § 7104(d)(1) 
(West 1991).  In the wake of Hood, the VA General Counsel issued 
a precedent opinion concluding that "definite" was to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than rather 
large."  The term considerable, the criterion for a 50 percent 
evaluation, was to be construed as "rather large in extent or 
degree."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board is bound 
by this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1999).

In Massey v. Brown, the Court observed that the VA Schedule for 
Rating Disabilities "does not present a clear basis for 
describing the degree of impairment" for psychoneurotic 
disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994); 38 
C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1995).  Therefore, 
the Court held that the Board's conclusions regarding a 
claimant's degree of impairment "must be justified by a clear 
statement of reasons or bases and not by the equivalent of 
'because I say so.'"  Massey, 7 Vet. App. at 207, citing Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  In Massey, where the veteran 
was assigned a 10 percent disability evaluation for a 
psychoneurotic disorder and was seeking a higher rating, the 
Court emphasized that, in providing reasons or bases for its 
decision to grant or deny an increased rating, the Board must 
discuss findings rendered by examiners in the medical reports in 
relation to the criteria set forth in the rating schedule.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1994); Massey, 7 Vet. App. 
at 207 (noting that factual findings of the Board drawn from 
medical evidence, such as "affect and mood were appropriate," 
"memory was unimpaired," and "no history of hospitalization," 
generally appeared not to relate to the rating criteria set out 
for psychoneurotic disorders).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended formula 
assigned disability evaluations according to the manifestation of 
particular symptoms.  The amended formula replaced the general 
rating schedules for psychotic disorders, organic mental 
disorders, and psychoneurotic disorders where disability 
evaluations were assigned based on classification of the 
claimant's social and industrial impairment, due to the mental 
disorder, as total, severe, considerable, definite, or mild.  The 
amended formula provides more objective criteria for assigning a 
disability evaluation. Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may be 
more beneficial to a claimant if the medical evidence associated 
with the claims file indicates symptoms which qualified the 
claimant for a higher disability evaluation than that assigned by 
the RO under the prior regulation.  See VAOPGCPREC 11-97.

The revised criteria provide a rating of 10 percent where the 
evidence shows occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 30 
percent rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The next higher, 
or 50 percent, evaluation may be assigned for occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  The next higher, or 70 
percent, rating may be assigned where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective work relationships.  A 100 percent schedular rating may 
be assigned in cases where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientations to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

In addition, other related regulations were amended in November 
1996.  According to the applicable rating criteria, when 
evaluating a mental disorder, consideration of the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 4.126(a) 
(1998).  In addition, the evaluation must be based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Ibid.  
Further, when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but the 
rating cannot be assigned solely the basis of social impairment.  
38 C.F.R. § 4.126(b) (1998).

The Board finds that the criteria for entitlement to a rating of 
30 percent are met pursuant to the criteria in effect prior to 
November 7, 1996.  While the veteran is employed full time, his 
PTSD symptoms result in occupational impairment and he has 
exhibited some difficulty relating with others.  GAF scale scores 
ranging from 55 to 71 have been assigned.  A GAF scale score of 
55 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning (e.g., 
few friends, conflicts with coworkers).  A GAF scale score of 71 
is assigned when, if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g. difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational or school functioning (e.g., 
temporarily falling behind in school work).  American Psychiatric 
Association Diagnostic and  Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV) (emphasis added).  These 
findings are highly probative as they relate directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by diagnostic code 9411.  See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Resolving doubt in 
the veteran's favor, the Board finds that the symptoms associated 
with his PTSD, and in light of the GAF score of 55, are 
commensurate with definite, or distinct, unambiguous and 
moderately large in degree, social and industrial impairment, as 
is required for the assignment of a 30 percent disability 
evaluation under Diagnostic Code 9411.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996). 

However, the Board finds that the veteran does not meet the 
criteria for entitlement to a rating of 50 percent pursuant to 
the criteria in effect prior to November 7, 1996.  The evidence 
does not show that the ability to establish or maintain effective 
or favorable relationships with people is considerably impaired; 
or that by reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to result in 
considerable industrial impairment.  The veteran does suffer a 
degree of social and industrial impairment.  He has maintained a 
long term marriage of over 25 years and is employed in the 
psychology profession despite such impairment.  Despite his 
tendency toward social isolation, the Board does not feel that 
the veteran's level of social and industrial impairment rises to 
the level of considerable as envisioned in the rating criteria 
and feels that his level of impairment is more nearly 
characterized as definite.  Therefore, the Board finds that the 
criteria for entitlement to a rating of 30 percent, but not 
greater, are met pursuant to the criteria for the evaluation of 
PTSD in effect prior to November 7, 1996.

The Board further finds that the criteria for entitlement to a 
rating greater than 30 percent are not met pursuant to the 
criteria in effect subsequent to November 7, 1996.  The evidence 
does show occupational and social impairment with some reduced 
reliability and productivity.  However, while the veteran may 
have anxiety and disturbances of mood, the evidence does not show 
that the veteran has circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; or disturbances of 
motivation.  On VA examination in January 1997, the veteran spoke 
at a normal rate, tone and volume.  His judgment and insight were 
quite good.  Concentration and cognition were also grossly 
intact.  While the evidence shows that the veteran has some 
difficulty in establishing and maintaining effective work and 
social relationships, the Board finds that the overall picture of 
his symptomatology more nearly approximates the criteria for a 
rating of 30 percent, as he does not have many of the symptoms 
envisioned by the criteria for a rating of 50 percent.  In fact, 
the Board finds that the criteria for a rating of 30 percent seem 
to describe the veteran's severity of symptomatology quite 
accurately, i.e., depressed mood, anxiety, suspiciousness, 
chronic sleep impairment.  Therefore, the Board finds that the 
criteria for entitlement to a rating greater than 30 percent are 
not met, pursuant to the criteria for the evaluation of PTSD in 
effect subsequent to November 7, 1996.

Accordingly, the Board finds that the criteria for entitlement to 
a disability rating of 30 percent, but not greater, for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411.


ORDER

Entitlement to a disability rating of 30 percent, but not higher, 
for PTSD is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

